DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0071] recites (e.g. defining whether the signal), which appears to be missing wording regarding how the signal interacts with a predefined efficacy boundary. The paragraph should be amended to clarify how the signal interacts with a predefined efficacy boundary. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11,13,15-17,19,26-27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0055779 to Andrews (Andrews) in view of US 2013/0158622 to Libbus et al. (Libbus),  US 2009/0149911 to Dacey, Jr. et. al. (Dacey) (all previously cited) and US 2007/0255322 to Gerber et al. (Gerber). 
In reference to at least claim 11

Libbus, in the analogous art of nerve fiber stimulation, teaches an implantable device for facilitating control of electrical stimulation of cervical vagus nerves for treatment of chronic cardiac dysfunction which discloses an implanted nerve stimulation device which has a magnet mode that allows the user limited manual control of the implanted device in which the user can use an external magnet for controlling features of the implanted nerve stimulation device including swiping of the magnet to incrementally adjust stimulation parameters such as pulse amplitude, pulse current, pulse width and pulse frequency (e.g. adjusting the stimulation parameters downwards or upwards in response to the swiping of the patient magnet, para. [0025], [0073]-[0074]). 
Dacey, in the analogous art of nerve fiber stimulation, teaches a system for electrical modulation of neural conduction which discloses providing partial conduction block including block a subset of nerve fibers lying within a particular spatial distribution such as area 84 while another subset of nerve fibers lying in area 88 are able to conduct as usual in which the subset of nerve fibers that are blocked may be based on fiber diameter, fiber type, presence of a biomarker or other parameters such as selected fascicles or selected molecular feature (e.g. para. [0075], [0135]- [0137]). 
Gerber, in the analogous art of nerve fiber stimulation, teaches patient-individualized efficacy rating which discloses an efficacy processor (e.g. 20) that utilizes a predefined threshold related to a therapeutic efficacy relative to a baseline efficacy to determine whether a set of parameters provides a therapy that improves a patient’s condition or symptoms, however if the improvement provided by the therapy does not meet or exceed the predefined threshold the process returns to adjust the stimulation parameters in an effort to achieve acceptable efficacy (e.g. efficacy rating can be compared to one or more threshold values to determine whether efficacy is acceptable, para. [0064], [0087]). 

In reference to at least claim 13
Andrews modified by Libbus, Dacey and Gerber renders obvious a system according to claim 11. Andrew further discloses wherein the one or more parameters of an electrical waveform related to the intensity of the nerve block 
In reference to at least claim 15
Andrews modified by Libbus, Dacey and Gerber renders obvious a system according to claim 11. Andrew further discloses wherein the electrical waveform comprises at least one of a HFAC waveform, a KHFAC waveform, a CBDC waveform, and a MPDC waveform (e.g. range of frequencies from 5-20 kHz, greater than 5 kHz, abstract, para. [0017], [0062]).
In reference to at least claim 16
Andrews modified by Libbus, Dacey and Gerber renders obvious a system according to claim 11. Andrew further discloses wherein the waveform generator is electrically coupled to the electrode via at least one of a wire and an indirect coupling comprising at least one of capacitive coupling or inductive coupling (e.g. controller 58 and generator 12 coupled to electrode 16 using a wire, Figs. 3,6). 
In reference to at least claim 17
Andrews modified by Libbus, Dacey and Gerber renders obvious a system according to claim 11. Andrew further discloses wherein the input is at least one of a patient physiological parameter, a patient activity, a patient position, a patient acceleration, a time of day, and a relative position of the patient’s body (e.g. input from clinical programming unit 41 that includes additional sensor(s) and patient operated switches, Figs. 3,4,6 para. [0039]-[0040], sensors for detecting patient activity such as walking, para. [0039], [0041]).
In reference to at least claim 19
Andrews modified by Libbus, Dacey and Gerber renders obvious a system according to claim 11. Andrew further discloses wherein the electrode is a nerve shaping electrode, an electrode array, a spiral electrode, a cuff electrode, a Huntington style electrode, a co-linear placed spinal cord stimulation (SCS) or deep brain stimulation (DBS) electrode, a disk electrode, an intra-muscular 
In reference to at least claim 26
Andrews modified by Libbus, Dacey and Gerber renders obvious a system according to claim 11. Andrew further discloses wherein the input is a user input from the patient or a medical professional (e.g. input from clinical programming unit 41 that includes additional sensor(s) and patient operated switches, therefore it is inherent that the input is from a user or medical professional, Fig. 3, para. [0039]-[0040]). 
In reference to at least claim 27
Andrews modified by Libbus, Dacey and Gerber renders obvious a system according to claim 17. Dacey further discloses wherein the control unit further comprises a feedback unit coupled to a sensor located within the patient’s body to generate the input (e.g. sensing electrode 1152 may sense neural or muscular activity to determine activity of a portion of the body which is fed back to a signal processing portion located external to the patient and used to determine the blocking stimulus that will be used, Figs. 23, para. [0151]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Andrews modified by Libbus with the teachings of Dacey to include a feedback unit coupled to a sensor located within the patient’s body to generate information regarding neural or muscular activity in order to yield the predictable result of providing further information regarding neural or muscular activity to determine activity of a portion of the body to ensure the appropriate stimulation is being provided for the activity level of the patient.
In reference to at least claim 29
Andrews modified by Libbus, Dacey and Gerber renders obvious a system according to claim 11.. Andrews further discloses wherein the control unit provides power to the waveform generator (e.g. external user recharging unit 44, Fig. 3).
In reference to at least claim 30

In reference to at least claim 31
Andrews modified by Libbus, Dacey and Gerber renders obvious a system according to claim 11.. Andrews further discloses wherein the first contact delivers the electrical signal to the first portion of the nerve to form the bi-directional-nerve block (e.g. multiple electrodes may be present along the nerve including multiple electrodes 16 and/or 64 located along the nerve that provide can provide blocking including a complete block of all action potentials, Figs. 3,4,6, para. [0046]-[0049], [0057]) and the second contact delivers a second electrical signal to the second portion of the nerve to generate action potentials in the nerve (e.g. multiple electrodes may be present along the nerve including multiple stimulation electrodes 62, 64 located along the nerve generating action potentials, Figs. 3,4,6, para. [0045]-[0046]).
In reference to at least claim 32
Andrews modified by Libbus, Dacey and Gerber renders obvious a system according to claim 11. Andrews further discloses an electrode arrangement wherein the nerve block is applied at a first intensity at the first contact and at a second intensity at the second contact (e.g. multiple electrodes may be present along the nerve 16, 62, 64 including multiple electrodes 16 and/or 64 located along the nerve with varying intensities to create a complete block at one side of the nerve and selective blocking on another side, Figs. 3,4,6, para. [0045]-[0049], [0057]).

Claims 14 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0055779 to Andrews (Andrews) in view of US 2013/0158622 to Libbus et al. (Libbus) and US 2009/0149911 to Dacey, Jr. et. al. (Dacey) and US 2007/0255322 to . 
In reference to at least claim 14
Andrews modified by Libbus, Dacey and Gerber renders obvious a system according to claim 11 but does not explicitly teach wherein the control unit is configured to reject the input when the input modulates the parameter of the electrical waveform outside of a predefined safety boundary. 
David, in the analogous art of nerve fiber stimulation, teaches techniques for applying, calibrating and controlling nerve fiber stimulation which discloses a control unit that does not apply stimulation beyond the maximum level set by the physician even if a feedback algorithm called for increased stimulation in order to keep the stimulation within physiological tolerances and reduce possible side effects (e.g. paragraphs [0147], [0769]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Andrews modified by Libbus, Dacey and Gerber with the teachings of David to include the control unit being configured to reject input that modulates a parameter outside of predefine safety boundaries in order to yield the predictable result of keeping the stimulation within physiological tolerances reducing possible side effects
In reference to at least claim 33
Andrews modified by Libbus, Dacey and Gerber renders obvious a system according to claim 11. Andrews further discloses being able to select subsets of nerve axons for blocking (e.g. blocking subsets of nerve axons, para. [0005], [0035], [0039]) and voltage being supplied to the electrodes to control the size of nerve block by the pulses (e.g. para. [0039], [0048]-[0049], [0057]) but does not explicitly disclose wherein the nerve block blocks afferent fibers at a different percentage than efferent fibers. 
David, in the analogous art of nerve fiber stimulation, teaches techniques for applying, calibrating and controlling nerve fiber stimulation which discloses delivering selective nerve fiber stimulation in which applied stimulation signals induce propagation of efferent action potentials towards the organ or muscle of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Andrews modified by Libbus, Dacey and Gerber with the teachings of David to include blocking afferent fibers and efferent fibers at different percentages in order to yield the predictable result of ensuring that the appropriate fibers are being blocked to provide optimal treatment to the patient while reducing unwanted side effects including undesired or counterproductive feedback to the brain (e.g. ‘675, para. [0649]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0055779 to Andrews (Andrews) in view of US 2013/0158622 to Libbus et al. (Libbus) and US 2009/0149911 to Dacey, Jr. et. al. (Dacey) and US 2007/0255322 to Gerber et al. (Gerber) as applied to claim 11 further in view of US 2010/0280500 to Skelton et al. (Skelton) (previously cited). 
In reference to at least claim 28
Andrews modified by Libbus, Dacey and Gerber renders obvious a system according to claim 11 but does not explicitly teach wherein the control unit comprises a user interface configured to display a plurality of predefined parameter alterations to change the intensity of the nerve conduction block. 
Skelton, in the analogous art of nerve stimulation, teaches medical device therapy based on posture and timing which discloses a system that includes an implanted device and an external programmer/portable device (e.g. Fig. 1 A) that includes a controller (e.g. 30) the external device is disclosed as being a programmer or other device such as a computer, a PDA or phone (e.g. paragraph [0125]). Skeleton also discloses the external programmer/portable device, i.e. control unit, comprises a user interface configured to display a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Andrews modified by Libbus, Dacey and Gerber with the teachings of Skeleton to include a user interface configured to display a plurality of predefined parameter alterations to change the intensity of the nerve conduction block in order to yield the predictable result of allowing more user control of the blocking stimulus to ensure the appropriate stimulation is being provided within set limits of the clinician.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot since the rejection has been amended to include additional references in view of the claim amendments and the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0060007 to Goetz which teaches selection of neurostimulator parameter configurations using decision trees which discloses utilizing an efficacy threshold to determine an appropriate electrode combination (e.g. para. [0064]) US 2007/0255321 to Gerber et al. which teaches efficacy visualization which discloses utilizing a threshold related to efficacy (e.g. para. [0089]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L GHAND/Examiner, Art Unit 3792